--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT




SUNOPTA BIOPROCESS INC.

 

and

 

SUNOPTA INC.

 

and

 

THE PURCHASERS NAMED IN SCHEDULE I




Dated as of June 7, 2007






--------------------------------------------------------------------------------




TABLE OF CONTENTS

    ARTICLE I THE PURCHASED SHARES 1

SECTION 1.01 ISSUANCE, SALE AND DELIVERY OF THE PURCHASED SHARES

1

SECTION 1.02 CLOSING

2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE CORPORATION 2

SECTION 2.01 INCORPORATION AND STATUS

2

SECTION 2.02 CORPORATE POWER

2

SECTION 2.03 CAPITALIZATION

3

SECTION 2.04 PURCHASED SHARES

3

SECTION 2.05 OBLIGATIONS TO ISSUE UNITS

3

SECTION 2.06 BUSINESS AND SUBSIDIARIES

4

SECTION 2.07 QUALIFICATION; GOOD STANDING

4

SECTION 2.08 CORPORATE AUTHORIZATION; ENFORCEABILITY

4

SECTION 2.09 NO CONFLICT

5

SECTION 2.10 APPROVALS AND CONSENTS

5

SECTION 2.11 OFFERING

6

SECTION 2.12 CORPORATE RECORDS AND BOOKS OF ACCOUNT

6

SECTION 2.13 FINANCIAL INFORMATION

6

SECTION 2.14 ABSENCE OF UNDISCLOSED LIABILITIES

7

SECTION 2.15 BANKRUPTCY

7

SECTION 2.16 CERTAIN PAYMENTS

7

SECTION 2.17 ABSENCE OF CHANGES

7

SECTION 2.18 AGREEMENTS

8

SECTION 2.19 TITLE TO ASSETS

9

SECTION 2.20 REAL PROPERTY

9

SECTION 2.21 INTELLECTUAL PROPERTY RIGHTS

9

SECTION 2.22 COMPLIANCE WITH LAWS; PERMITS

10

SECTION 2.23 LITIGATION

11

SECTION 2.24 ENVIRONMENTAL MATTERS

12

SECTION 2.25 TAX MATTERS

12

SECTION 2.26 EMPLOYEE BENEFIT PLANS

13

SECTION 2.27 LABOUR AGREEMENTS AND ACTIONS

13

SECTION 2.28 INSURANCE

14

SECTION 2.29 REGISTRATION RIGHTS

14

SECTION 2.30 NON ARM’S LENGTH TRANSACTIONS

14

SECTION 2.31 DISCLOSURE

15

SECTION 2.32 RELIANCE

15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SUNOPTA 15

SECTION 3.01 INCORPORATION AND STATUS

15

SECTION 3.02 CORPORATE POWER

15

SECTION 3.03 CAPITALIZATION

15

SECTION 3.04 PURCHASED WARRANTS

15

SECTION 3.05 QUALIFICATION; GOOD STANDING

15

SECTION 3.06 CORPORATE AUTHORIZATION; ENFORCEABILITY

16

SECTION 3.07 NO CONFLICT

16

SECTION 3.08 APPROVALS AND CONSENTS

16

SECTION 3.09 OFFERING

17

SECTION 3.10 RELIANCE

17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 17

SECTION 4.01 REPRESENTATIONS

17

SECTION 4.02 FURTHER REPRESENTATIONS

20 ARTICLE V CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS 21

SECTION 5.01 OPINION OF COUNSEL

21

SECTION 5.02 REPRESENTATIONS AND WARRANTIES TO BE TRUE AND CORRECT

21

SECTION 5.03 PERFORMANCE

22

SECTION 5.04 ALL PROCEEDINGS TO BE SATISFACTORY

22

SECTION 5.05 PURCHASE BY OTHER PURCHASERS

22

SECTION 5.06 SUPPORTING DOCUMENTS

22

SECTION 5.07 TRANSACTION AGREEMENTS

23

SECTION 5.08 DIRECTOR INDEMNIFICATION

23        

--------------------------------------------------------------------------------



    ARTICLE VI CONDITIONS OF THE CORPORATION’S OBLIGATIONS AT CLOSING 23

SECTION 6.01 REPRESENTATIONS AND WARRANTIES

23

SECTION 6.02 PAYMENT OF PURCHASE PRICE

23

SECTION 6.03 TRANSACTION AGREEMENTS

24

SECTION 6.04 PROCEEDINGS AND DOCUMENTS

24 ARTICLE VII COVENANTS OF THE CORPORATION 24

SECTION 7.01 RESTRICTIVE AGREEMENTS PROHIBITED

24

SECTION 7.02 USE OF PROCEEDS

24

SECTION 7.03 KEEPING OF RECORDS AND BOOKS OF ACCOUNT

24 ARTICLE VIII MISCELLANEOUS 25

SECTION 8.01 EXPENSES

25

SECTION 8.02 SURVIVAL OF AGREEMENTS

25

SECTION 8.03 BROKERAGE

25

SECTION 8.04 PARTIES IN INTEREST

25

SECTION 8.05 NOTICES

25

SECTION 8.06 GOVERNING LAW

26

SECTION 8.07 ENTIRE AGREEMENT

26

SECTION 8.08 COUNTERPARTS

26

SECTION 8.09 AMENDMENTS

26

SECTION 8.10 SEVERABILITY

26

SECTION 8.11 TITLES AND SUBTITLES

26

SECTION 8.12 ADVISORS

27

 

 

--------------------------------------------------------------------------------



    INDEX TO SCHEDULES     SCHEDULE I Purchasers SCHEDULE II Disclosure Schedule
        INDEX TO EXHIBITS       EXHIBIT A Form of Asset Purchase Agreement
EXHIBIT B Form of Unanimous Shareholders Agreement EXHIBIT C Form of
Registration Rights Agreement EXHIBIT D Form of Legal Opinion EXHIBIT E Form of
Director Indemnification Agreement EXHIBIT F Form of Warrant Certificate

 

--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of June 7, 2007 (this “Agreement”) is entered
into by and among SunOpta BioProcess Inc., a corporation organized under the
Canada Business Corporations Act (the “Corporation”), SunOpta Inc., a
corporation organized under the Canada Business Corporations Act (“SunOpta”),
and the several purchasers named in the attached Schedule I (collectively, the
“Purchasers” and individually, a “Purchaser”).

 

WHEREAS, the Corporation wishes to issue and sell to the Purchasers listed on
Schedule I under the heading “Name and Address of Purchasers” (the “Purchasers”)
an aggregate of up to 2,500,000 Series A convertible preferred shares in the
capital of the Corporation (collectively, the “Purchased Shares”) on the terms
and subject to the conditions set forth in this Agreement;

 

WHEREAS, SunOpta wishes to issue and sell to the Purchasers an aggregate of up
to 1,080,380 Warrants of the Corporation (collectively, the “Purchased
Warrants”), each Purchased Warrant being exercisable to purchase one common
share in the capital of SunOpta (each a “Warrant Share” and, collectively, the
“Warrant Shares”) any time prior to 4:00 p.m. (Toronto time) on the date that is
six (6) months following the Closing Date (as defined below), at a purchase
price of U.S.$11.57 per Warrant Share, on the terms and subject to the
conditions set forth in this Agreement and in the Warrant Certificates (as
defined below);

 

WHEREAS, the Purchasers, severally, wish to purchase the Purchased Units on the
terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS concurrently with the issue and sale of the Purchased Units to the
Purchasers, the Corporation proposes to (i) acquire (the “Asset Acquisition”)
from SunOpta all of the property, assets, undertaking and rights (collectively,
the “Purchased Assets”) and assume certain of the liabilities relating to or
used in connection with the SunOpta BioProcess Division (the “Division”) in
consideration of the issuance by the Corporation to SunOpta of an aggregate of
9,199,900 common shares in the capital of the Corporation, pursuant to and in
accordance with the terms and conditions of an asset purchase agreement to be
dated as of the Closing Date between the Corporation and SunOpta (the “Asset
Purchase Agreement”); and (ii) issue to certain employees of the Division an
aggregate of 800,000 capped restricted share units (the “RSUs”) and 800,000
capped stock options (the “Capped Options”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:


ARTICLE I

THE PURCHASED UNITS

SECTION 1.01  Issuance, Sale and Delivery of the Purchased Units.  The
Corporation and SunOpta agree to issue and sell to each Purchaser, and each
Purchaser hereby agrees to purchase from the Corporation and SunOpta,
respectively, the number of units (the “Purchased Units”), each consisting of
one Purchased Share and 0.4322 of a Purchased Warrant, set forth opposite the
name of such Purchaser on Schedule I at a purchase price of US$20.00 per
Purchased Unit.  The Purchased Shares and Purchased Warrants comprising the
Purchased Units shall be separable immediately upon issue.  All references to
“dollars” or “$” in this Agreement are to U.S. dollars.

--------------------------------------------------------------------------------



- 2 -

SECTION 1.02  Closing.  The closing of the purchase and sale of the Purchased
Units shall take place at the offices of Wildeboer Dellelce LLP, 365 Bay Street,
Suite 800, Toronto, Ontario M5H 2V1 at 10:00 a.m., eastern standard time, on
June 7, 2007 or at such other location, date and time as may be agreed upon by
BlackRock Investment Management (UK) Limited (the “Lead Purchaser”), SunOpta and
the Corporation (the “Closing” and such date and time being called the “Closing
Date”).  At the Closing, the Corporation shall issue and deliver to each
Purchaser certificates in definitive form, registered in the name of such
Purchaser, representing the Purchased Shares and Purchased Warrants comprising
the Purchased Units to be purchased by it from the Corporation and SunOpta,
respectively, at the Closing.  In addition, as payment in full for the Purchased
Units being purchased by it under this Agreement, against delivery of the share
certificate or certificates therefor as aforesaid, on the Closing Date, each
Purchaser shall deliver to Wildeboer Dellelce LLP, counsel to the Corporation
(i) a certified cheque payable to the order of Wildeboer Dellelce LLP in trust
in the amount set forth opposite the name of such Purchaser under the heading
“Aggregate Purchase Price” on Schedule I, or (ii) transfer such sum to the
account of the Wildeboer Dellelce LLP in trust by wire transfer.  Payments shall
be denominated in U.S. dollars (calculated based on the “daily 12:00 p.m.
foreign exchange rate” certified by the New York Federal Reserve Bank for the
business day prior to the Closing Date).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF
THE CORPORATION

The Corporation hereby represents and warrants to the Purchasers that, except as
set forth in the Disclosure Schedule attached as Schedule II (which Disclosure
Schedule makes explicit reference to the particular representation or warranty
as to which exception is taken, which in each case shall constitute the sole
representation and warranty as to which such exception shall apply), the
statements contained in this Article II are true, correct and complete.

 

SECTION 2.01  Incorporation and Status .  The Corporation is duly incorporated
and organized, and is validly existing and up to date in the filing of all
corporate and similar returns under the laws of its jurisdiction of
incorporation.  Attached as Schedule 2.01 is a correct and complete copy of the
articles of incorporation and bylaws of the Corporation, as of the date of this
Agreement.

SECTION 2.02  Corporate Power . The Corporation has the corporate power and
capacity to (i) own or lease its assets and, collectively, to carry on the
Business, as defined below, as the Business is currently conducted; (ii) enter
into, perform its obligations under and consummate the transactions contemplated
by this Agreement, including the execution, delivery and performance of the
Asset Purchase Agreement, the Unanimous Shareholders Agreement and the
Registration Rights Agreement in the forms attached as Exhibit A, Exhibit B and
Exhibit C respectively (together with this Agreement, collectively, the
“Transaction Agreements”); and (iii) to issue and deliver the Purchased Shares
and the common shares issuable upon conversion of the Purchased Shared (the
“Conversion Shares”).

--------------------------------------------------------------------------------



- 3 -

For the purposes of this Agreement, “Business” means the business of designing
and constructing cellulosic biomass conversion processes, equipment and
facilities and any services that are incidental and ancillary to that business
as conducted by the Division prior to the date hereof and contemplated to be
conducted by the Corporation following the date hereof.

SECTION 2.03  Capitalization .  The authorized share capital of the Corporation
consists of an unlimited number of common shares and an unlimited number of
preferred shares issuable in series, of which 100 common shares and no preferred
shares are issued and outstanding as of the date hereof and of which 9,200,000
common shares and no preferred shares will be issued and outstanding immediately
following completion of the Asset Acquisition but prior to giving effect to the
transactions contemplated by this Agreement.  In addition, immediately following
completion of the Asset Acquisition but prior to giving effect to the
transactions contemplated by this Agreement, an aggregate of 800,000 RSUs and
800,000 Capped Options entitling the holders thereof to acquire an equivalent
number of common shares of the Corporation (or, in lieu of such shares, receive
a cash payment in an amount equal to the fair market value of such shares) will
be issued and outstanding pursuant to the Corporation’s Capped Restricted Share
Unit Plan and Capped Stock Option Plan, respectively, and options (the
“Incentive Options”) to acquire an aggregate of 200,000 common shares of the
Corporation will be reserved for issuance pursuant to the Corporation’s 2007
Employee Incentive Stock Option Plan at an exercise price equal to the fair
market value of the common shares on the date of grant as determined by the
Board of Directors of the Corporation.  SunOpta Inc. is currently the registered
and beneficial owner of all of the issued and outstanding common shares of the
Corporation, all of which have been validly issued and are outstanding as fully
paid and non-assessable shares, and immediately following completion of the
Asset Acquisition, will be the registered and beneficial owner of all of the
outstanding common shares of the Corporation.

SECTION 2.04  Purchased Shares .  The Purchased Shares issued under this
Agreement will have the rights, preferences, privileges and restrictions set out
in the articles of incorporation and articles of amendment appended as Schedule
2.04 (collectively, the “Amended Articles”), subject only to the terms of any
agreement disclosed pursuant to Section 2.05.

SECTION 2.05  Obligations to Issue Units .  Except for the RSUs, Capped Options
and Incentive Options and as otherwise contemplated by the Transaction
Agreements, both as of the date of this Agreement and immediately following
completion of the Asset Acquisition:

(a)

there are no agreements, options, warrants, rights of conversion or exchange or
other rights under which the Corporation is, or may become, obligated to issue
any shares  or any securities convertible or exchangeable, directly or
indirectly, into any shares of the Corporation;

(b)

the Corporation has no obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any shares or any interest therein or to pay any dividend
or make any other distribution in respect thereof except as required by the
Amended Articles;

--------------------------------------------------------------------------------



- 4 -

(c)

there are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the Corporation;

(i)

 the Corporation is not a party to any voting trust or agreement granting rights
of first refusal, pre-emptive rights, registration rights or proxies relating to
any of the shares of the Corporation and there are no voting trusts or
agreements, shareholders’ agreements, pledge agreements, buy-sell agreements,
rights of first refusal, pre-emptive rights, tag alongs, drag alongs or proxies
relating to any of the shares of the Corporation; and

(a)

the issuance of the Purchased Shares will not (i) accelerate the vesting or
exercise of, (ii) change any exercise or conversion price of, or (iii) change
any other rights of the holder under, any option, warrant or convertible or
exchangeable security issued by the Corporation.

(f)

Schedule 2.05 sets out particulars, in the case of options, warrants and other
convertible or exchangeable securities, of the exercise price, vesting schedule,
term and the number and type of securities issuable thereunder.  Schedule
2.26(b) also contains a true and complete copy of each plan, agreement or
commitment of the Corporation to issue shares or any securities convertible or
exchangeable, directly or indirectly, into any shares of the Corporation.

SECTION 2.06  Business and Subsidiaries .  The Corporation is a newly-formed
corporation; has not heretofore carried on any business, venture or endeavour;
and prior to entering into this Agreement and the consummation of the
transactions contemplated by the Transaction Agreements, had not assets or
liabilities.  The Corporation does not have any subsidiaries or investment in
any other person.

SECTION 2.07  Qualification; Good Standing .  As of the Closing Date, the
Corporation shall be duly registered, licensed or qualified as an
extra-provincial or foreign corporation in each jurisdiction in which such
registration is required in order to conduct the Business, except where the
failure to do so would not have a material adverse effect on the Corporation or
the Business.

SECTION 2.08  Corporate Authorization; Enforceability .

(a)  Each of the Transaction Agreements and all instruments required by the
Transaction Agreements to be delivered by the Corporation at the Closing have
been duly authorized by the Corporation.  This Agreement has been duly executed
and delivered by the Corporation and is a valid and binding obligation of the
Corporation, enforceable in accordance with its terms, subject to the usual
exceptions as to bankruptcy and the availability of equitable remedies.  At the
Closing, each of the Transaction Agreements and all instruments required by the
Transaction Agreements to be delivered by the Corporation at the Closing will be
duly executed and delivered by the Corporation, and will be valid and binding
obligations of the Corporation, enforceable in accordance with their respective
terms, subject to the usual exceptions as to bankruptcy and the availability of
equitable remedies.

(b)  The issuance, sale and delivery of the Purchased Shares and the issuance
and delivery of the Conversion Shares have been duly authorized by all requisite
corporate action of the Corporation and will not violate any provision of law,
any order of any court or other agency of government, the Amended Articles or
the bylaws of the Corporation, or any provision of any indenture, agreement or
other instrument to which the Corporation or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge,
restriction, claim or encumbrance of any nature whatsoever upon any of the
properties or assets of the Corporation.

--------------------------------------------------------------------------------



- 5 -

(c)  When issued in accordance with this Agreement, the Purchased Shares will be
validly issued, fully paid and non-assessable shares with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances, other than restrictions on
transfer under the Transaction Agreements and under applicable federal,
provincial and state securities laws.  The Conversion Shares have been duly
reserved for issuance upon conversion of the Purchased Shares and, when so
issued, will be duly authorized, validly issued, fully paid and non-assessable
shares with no personal liability attaching to the ownership thereof and will be
free and clear of all liens, charges, restrictions, claims and encumbrances
imposed other than restrictions on transfer under the Transaction Agreements and
under applicable federal, provincial and state securities laws.  None of the
issuance, sale or delivery of the Purchased Shares or the issuance or delivery
of the Conversion Shares is subject to any preemptive right of the shareholders
of the Corporation or to any right of first refusal or other right in favor of
any person.

SECTION 2.09  No Conflict .  Neither the entering into of any of the Transaction
Agreements by the Corporation nor the performance by the Corporation of any of
its obligations under the Transaction Agreements will contravene, breach or
result in any default under the articles, bylaws, constituting documents or
other organizational documents of the Corporation or contravene, breach, result
in any default or give rise to any right of termination, cancellation,
acceleration or payment under any mortgage, lease, agreement, other legally
binding instrument, or Governmental Authorization, as defined below, to which
the Corporation is or, following completion of the Asset Acquisition, will be, a
party or by which the Corporation or the Business is bound.

For purposes of this Agreement:

“Governmental Authorization” means any authorization, order, permit, approval,
grant, licence, quota, consent, commitment, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction, decree
or demand or the like which may be issued or granted by law or by rule or
regulation of any Governmental Body; and

“Governmental Body” means any government, parliament, legislature, regulatory
authority, agency, commission, board or court or other law, rule, or
regulation-making entity having or purporting to have jurisdiction on behalf of
any nation or state or province or other subdivision thereof including any
municipality or district.

SECTION 2.10  Approvals and Consents .  Except for (i) the filing of the Amended
Articles under the Canada Business Corporations Act; (ii) any filings required
pursuant to applicable securities laws, which filings will be effected within
the required statutory period; (iii) any other filings required under applicable
laws, which filings will be timely filed within the applicable periods therefor;
and (iv) the consent of the principal lenders to SunOpta  in respect of the
Asset Acquisition and the release by such lenders of the security granted to
them by SunOpta in respect of the Purchased Assets, which consent and release
shall be obtained on or prior to the Closing Date, no Governmental Authorization
or authorization, consent, approval of, order, registration, qualification,
designation, declaration or filing with or notice to any other person or
federal, state or local governmental authority is required in connection with
the execution, delivery or performance of the Transaction Agreements by the
Corporation or the offering, sale and purchase of the Purchased Shares under
this Agreement.

--------------------------------------------------------------------------------



- 6 -

SECTION 2.11  Offering .  Subject in relevant part to the truth and accuracy of
each Purchaser’s representations set forth in Article IV, the offer, sale and
issuance of the Purchased Shares as contemplated by this Agreement to such
Purchaser and the issuance and delivery of the Conversion Shares issuable upon
conversion of the Purchased Shares, are exempt from prospectus and registration
requirements under applicable securities laws.  Neither the Corporation nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.  All of the issued and outstanding securities
of the Corporation have been offered, issued and sold by the Corporation in
compliance with prospectus and registration requirements under applicable
securities laws.

SECTION 2.12  Corporate Records and Books of Account .   The corporate records
and minute books of the Corporation contain complete and accurate minutes of all
meetings and resolutions of the directors and shareholders of the Corporation
since its date of incorporation.  The share certificate ledger, registers of
shareholders, registers of transfers and registers of directors and officers of
the Corporation are complete and accurate.  The books and records of the
Corporation fairly present and disclose the respective financial position of the
Corporation as at the relevant dates and all material financial transactions of
the Corporation have been accurately recorded in those books and records.

SECTION 2.13  Financial Information ..

(a)

The audited consolidated financial statements of SunOpta as at and for the year
ended December 31, 2006 (collectively, the “SunOpta Financial Statements”) have
been prepared in accordance with United States generally accepted accounting
principles (subject to usual year-end adjustments) consistently applied
throughout the periods indicated.  The divisional financial statements of the
Division as at and for the year ended December 31, 2006 (the “Divisional
Financial Statements”) have been prepared on a consistent basis however have not
been audited as a stand alone division.  The SunOpta Financial Statement and the
Divisional Financial Statements (collectively, the “Financial Statements”)
completely and accurately present the financial position of the Division and the
Corporation (as applicable) on a consolidated basis and the results of
operations as of the dates and throughout the periods indicated and there has
been no material adverse change in the financial position of the Division or the
Corporation from that reflected in the Financial Statements.

(b)

The accounts receivable reflected on the balance sheets forming part of the
Financial Statements and all accounts receivable arising after the date of the
Financial Statements are bona fide and collectible, other than those accounts
receivable which are doubtful accounts and in respect of which a reasonable
allowance, consistent with past practice, has been made, and are not subject to
any set-off or counterclaim.

--------------------------------------------------------------------------------



- 7 -

SECTION 2.14  Absence of Undisclosed Liabilities .  Neither the Division nor the
Corporation has any outstanding liabilities, contingent or otherwise, and
neither the Division nor the Corporation is a party to or bound by any agreement
of guarantee, support, indemnification, assumption or endorsement of, or any
other similar commitment with respect to, the obligations, liabilities
(contingent or otherwise) or indebtedness of any person, other than:

(a)

those set out in the Financial Statements; and

(b)

liabilities in respect of trade or business obligations incurred after
December 31, 2006 in the ordinary course of the Business, consistent with past
practice, none of which has been materially adverse to the nature, results of
operations, assets or financial condition of, or manner of conducting, the
Business or the Corporation.

SECTION 2.15  Bankruptcy .  The Corporation is not an insolvent person within
the meaning of the Bankruptcy and Insolvency Act (Canada) or the bankruptcy laws
of the United Stated or any other jurisdiction nor has made an assignment in
favour of its creditors nor a proposal in bankruptcy to its creditors or any
class thereof nor had any petition for a receiving order presented in respect of
it.  The Corporation has not initiated proceedings with respect to a compromise
or arrangement with its creditors or for its winding-up, liquidation or
dissolution.  No receiver has been appointed in respect of the Corporation or
any of its assets and no execution or distress has been levied upon any of its
assets.

SECTION 2.16  Certain Payments .  None of the Division, the Corporation, or any
director, officer, agent or employee of the Corporation or the Division, or any
other person associated with or acting for or on behalf of any of them, has
directly or indirectly (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kick-back, or other similar payment to any person, private or
public, regardless of form, whether in money, property or services (i) to obtain
favourable treatment in securing business, (ii) to pay for favourable treatment
for business secured, (iii) to obtain special concessions or for special
concessions already obtained, for or in respect of the Division or the
Corporation or any of their respective affiliates, or (iv) in violation of any
applicable laws, or (b) established or maintained any fund or asset that has not
been recorded in the books and records of the Corporation.

SECTION 2.17  Absence of Changes .  Since December 31, 2006 there has not been
(i) any adverse material change in the assets, liabilities, operations, results
of operations, condition (financial or otherwise), profitability, business
affairs, or, to the knowledge of the Corporations, the prospects of the Business
or the Corporation, (ii) any issuance of securities of the Corporation except
the issuance of 9,199,900 Common Shares to SunOpta in connection with the Asset
Acquisition and the issuance of 800,000 RSUs and Capped Options as described in
Schedule 2.05; (iii) any borrowing or agreement to borrow any funds or any
liability or obligation of any nature (contingent or otherwise) incurred by the
Division or the Corporation, other than current liabilities or obligations
incurred in the ordinary course of the Business, (iv) any declaration or payment
of dividends or other distributions with respect to, or direct or indirect
redemption or acquisition of, any shares of the Corporation, (v) any loan by the
Division or the Corporation to any officer, director, employee or shareholder
thereof, or any agreement or commitment therefor, (vi) any damage, destruction
or loss (whether or not covered by insurance) adversely affecting the assets,
properties or business the Division or the Corporation, or (vii) any increase in
the annual compensation payable, directly or indirectly, to any officer,
director or employee of or consultant to the Division or the Corporation except
for usual annual adjustments retroactive to January 1, 2007.

--------------------------------------------------------------------------------



- 8 -

SECTION 2.18  Agreements .

(a)  Except as set out in Schedule 2.18(a) and except as disclosed in any other
Schedule to this Agreement, neither the Division nor the Corporation is a party
to or bound by any:

(i)

agreement or commitment for the purchase of equipment, materials, supplies or
services which requires payment of more than $100,000, in the case of any single
agreement or commitment, or, in the case of all those agreements or commitments,
in excess of $200,000 in the aggregate, except for purchases of inventories in
the ordinary course of the Business, consistent with past practice and upon
terms and conditions not more onerous than those usual and customary in the
industry;

(ii)

management, consulting, agency or similar agreement or commitment;

(iii)

licence or royalty agreement relating to Intellectual Property (as defined
below) except for agreements with customers of the Division entered into in the
ordinary course of the Business, consistent with past practice and upon terms
and conditions not more onerous than those usual and customary in the industry;

(iv)

agreement or commitment to grant rights to manufacture, produce, assemble,
licence, distribute, market, or sell its products to any other person or any
agreement that affects the exclusive right of the Division or the Corporation to
develop, manufacture, produce, assemble, licence, distribute, market or sell its
products; or

(v)

lease, agreement in the nature of a lease or agreement to lease whether as
lessor or lessee, and whether in respect of real property or personal property,
except for any lease or agreement in the nature of a lease relating to personal
property where the aggregate annual payments under that lease or agreement and
under any related service or maintenance or similar contract do not exceed
$100,000.

Correct and complete copies of all of the agreements and commitments set out in
Schedule 2.18(a), or, where an agreement or commitment is oral, a correct and
complete written summary of its terms, have been made available to the
Purchasers.

(b)  Each written or oral agreement or understanding entered into by the
Division or the Corporation set out in Schedule 2.18(a) is in full force and
effect and constitutes a valid and binding obligation of all parties thereto.
 Except as provided in Schedule 2.18(b), the Division or the Corporation, as
applicable, have in all material respects performed the obligations required to
be performed by it and is not in default or alleged to be in default in any
respect under any agreement or understanding to which it is a party where any
such default or alleged default could be reasonably expected to have a material
adverse effect on the Corporation or the Business.  There exists no event or
condition which, after notice or lapse of time, or both, would constitute a
default, except where such default would not have a material adverse effect on
the Corporation or the Business.

--------------------------------------------------------------------------------



- 9 -

SECTION 2.19  Title to Assets .  

(a)  Immediately upon Closing the Corporation shall be the absolute beneficial
owner of, and have good and marketable title, free of all liens, charges,
restrictions, claims, security interests and encumbrances (collectively,
“Charges”), except for Permitted Liens (as defined below), to the Purchased
Assets.  The Purchased Assets constitute all of the property, assets,
undertaking and rights necessary to conduct the Business in substantially the
same manner as conducted prior to the date hereof.  The physical assets
comprising the Purchased Assets are in good operating condition and in a state
of good maintenance and repair.

(b)  For the purposes of this Agreement, “Permitted Liens” means:

(i)

liens for taxes, assessments and governmental charges due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made);

(ii)

servitudes, easements, restrictions, rights of parties in possession, zoning
restrictions, encroachments, reservations, rights-of-way  and other similar
rights in real property or any interest therein, provided the same are not of
such nature as to materially adversely affect the validity of title to or the
value, marketability or use of the property subject thereto;

(iii)

liens for taxes either not due and payable or due but for which notice of
assessment has not been given;

(iv)

undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and encumbrances claimed or held by any
regulatory authority that have not at the time been filed or registered against
the title to the asset or served upon the Vendor pursuant to law or that relate
to obligations not due or delinquent;

(v)

assignments of insurance provided to landlords (or their mortgagees) pursuant to
the terms of any lease and liens or rights reserved in any lease for rent or for
compliance with the terms of such lease; and

(vi)

security given in the ordinary course of the Business to any regulatory
authority, other than security for borrowed money.

SECTION 2.20  Real Property .  Neither the Division nor the Corporation owns or
has ever owned, directly or indirectly, any real property.

SECTION 2.21  Intellectual Property Rights .  

--------------------------------------------------------------------------------



- 10 -

(a)

Except as set forth in Schedule 2.21, the Intellectual Properties (as defined
below) used in whole or in part in, or required for the carrying on of the
Business in the manner heretofore carried on and to be carried on after Closing
as currently contemplated will, as of the Closing Date, be owned by, or validly
licensed to, the Corporation, and any such licenses will give the Corporation
the sole and exclusive right to use such Intellectual Property. To the
Corporation’s knowledge, all registrations and filings necessary to preserve the
rights of the Corporation in the Intellectual Properties have been or, as of the
Closing Date, will be made and are in good standing and neither the conduct of
the Business nor the Intellectual Properties of the Division infringe upon the
Intellectual Properties of any other person.

(b)

Neither the Corporation nor the Division has received any communications
alleging that the Corporation or the Division has violated or, by conducting its
Business, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person, nor is the Corporation aware of any basis therefore.  

(c)

To the Corporation’s knowledge, (i) no employee of the Division or the
Corporation is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
his or her duties to the Corporation or that would conflict with the Business;
and (ii) it will not be necessary to utilize any inventions, trade secrets or
proprietary information of any employee of the Division or the Corporation made
prior to their employment by the Division or the Corporation, except for
inventions, trade secrets or proprietary information that will be assigned to
the Corporation as of the Closing Date.

For purposes of this Agreement, “Intellectual Properties” means all right,
title, interest and benefit in Canada, the United States and world-wide, in and
to any and all:

 

(a)

registered or unregistered trademarks, trademark applications, trademark
renewals, business names, service marks, trade names, domain names and the
goodwill pertaining thereto;

(b)

inventions, designs, methods, processes and apparatuses, patent applications,
patents, continuations, continuations-in-part, divisionals, renewals,
extensions, re-issues;

(c)

copyright works; copyright applications, computer software and source code;

(d)

industrial designs;

(e)

know-how, trade secrets, formulas, algorithms, processes, data; and

(f)

licenses, sublicenses, franchises.

SECTION 2.22  Compliance with Laws; Permits .  Each of the Division and the
Corporation has complied with and is in compliance with all applicable laws,
rules, regulations and orders applicable to the Business except where failure to
do so would not have a material adverse effect on the Corporation or the
Business.  As of the Closing Date, the Corporation will have all permits,
licenses and other authorizations required in the conduct of the Business as
presently conducted.  There is no existing law, rule, regulation or order, and
the Corporation is not aware of any proposed law, rule, regulation or order,
whether United States or Canadian federal, state, provincial, county or local,
which would prohibit or restrict the Corporation from, or otherwise materially
adversely affect the Corporation in, conducting the Business in any jurisdiction
in which it is now conducting business or in which it proposes to conduct
business.

--------------------------------------------------------------------------------



- 11 -

SECTION 2.23  Litigation .  There is no court, administrative, regulatory or
similar proceeding (whether civil, quasi-criminal or criminal); arbitration or
other dispute settlement procedure; investigation or inquiry by any
governmental, administrative, regulatory or similar body; or any similar matter
or proceeding (collectively “proceedings”) against or involving the Division,
the Corporation or any of their assets (whether in progress or threatened) and
no event has occurred, to the knowledge of the Corporation, which might give
rise to any proceedings and there is no judgment, decree, injunction, rule,
award or order of any court, government department, board, commission, agency,
arbitrator or similar body outstanding against any the Division or the
Corporation or in respect of any of their assets. To the knowledge of the
Corporations, no complaint, grievance, claim, work order or investigation has
been filed, made or commenced against either the Division or the Corporation
under the Ontario Human Rights Code, the Occupational Health & Safety Act, the
Workplace Safety and Insurance Act (Ontario), the Employment Standards Act or
the Pay Equity Act, in each case of the Province of Ontario, or any similar
legislation of Canada, the Province of Ontario or of any other jurisdiction.

 

 

 

--------------------------------------------------------------------------------



- 12 -

SECTION 2.24  Environmental Matters ..

(a)

The business and operations carried on by the Division are in material
compliance with all Environmental Laws except to the extent that any such
non-compliance would not have a material adverse effect on the Corporation.
 Neither the Division nor the Corporation has any material contingent liability
of which the Corporation has actual knowledge or reasonably should have
knowledge in connection with any release of any Hazardous Materials on or into
the Environment or generates, transports, treats, stores or disposes of any
Hazardous Materials on any of the Premises in contravention of applicable
Environmental Laws, except to the extent such release is in compliance with all
applicable Environmental Laws or to the extent such non-compliance, if any,
would not have a material adverse effect on the Corporation.  No underground
storage tanks or surface impoundments containing a Hazardous Material are known
to be located on any of the Premises in contravention of applicable
Environmental Laws, except to the extent that any such contravention would not
have a material adverse effect on the Corporation.

(b)

In this Section:

(i)

“Environment” means the ambient air, all layers of the atmosphere, surface
water, underground water, all land, all living organisms and the interacting
natural systems that include components of air, land, water, organic and
inorganic matter and living organisms, and includes indoor spaces;

(ii)

“Environmental Law” means all applicable federal, provincial, municipal or local
statutes, regulations, by-laws, orders or rules, and any policies or guidelines
of any governmental or regulatory body or agency, and any requirements or
obligations arising under the common law, relating to the Environment and the
transportation of dangerous goods and occupational health and safety and the
term “applicable” with respect to those Environmental Laws, means that those
laws that apply to the Division, the Corporation or the Business and emanate
from a person having jurisdiction over any of the Division, the Corporation or
the Business;

(iii)

“Hazardous Material” means any substance or material which under any
Environmental Law is defined to be “hazardous”, “toxic”, “deleterious”,
“caustic”, “dangerous”, a “contaminant”, a “pollutant”, a “dangerous good”, a
“waste”, a “source of contamination” or a source of a “pollutant”

(iv)

“Premises” means all real property, buildings and facilities, including any part
of any property, building or facility, owned, leased, or operated by the
Division or the Corporation.

SECTION 2.25  Tax Matters  .

(a)  The Corporation has filed all tax returns required to be filed by it in all
applicable jurisdictions and has paid all Governmental Charges (as defined
below) required to be paid by it.  Adequate provision has been made in the
Financial Statements for all Governmental Charges, and all professional fees
related thereto, payable in respect of the Business or assets of the Division or
the Corporation (as applicable) or otherwise for all periods up to December 31,
2006.

--------------------------------------------------------------------------------



- 13 -

For the purposes of this Agreement, “Governmental Charges” means all taxes,
levies, assessments, reassessments and other charges together with all related
penalties, interest and fines, due and payable to any Governmental Body.

(b)  There are no proceedings in progress, pending or threatened against or in
respect of the Division or the Corporation in respect of any Governmental
Charges and, in particular, there are no currently outstanding reassessments or
written enquiries which have been issued to, or raised in respect of, the
Division or the Corporation by any Governmental Body relating to any
Governmental Charges.

(c)  The Division has withheld or collected and remitted all amounts required to
be withheld or collected and remitted by it in respect of any Governmental
Charges.

SECTION 2.26  Employee Benefit Plans .

Schedule 2.26 lists all:

(a)

written or formal employee benefit, pension or other plans or group arrangements
involving direct or indirect compensation (not including any government-mandated
programs), in each case currently or previously maintained or contributed to for
the benefit of any employee or former employee of the Division or under which
the Division or the Corporation has or may have any present or future obligation
or liability (collectively, the “Employee Plans”); and

(b)

plans or group arrangements (written or oral) providing for insurance coverage
(including any self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, retirement
benefits, deferred compensation, profit-sharing, bonuses, stock options, stock
appreciation, or other forms of incentive compensation, insurance or benefits
(collectively, the “Benefit Arrangements”) which (i) are not Employee Plans,
(ii) are maintained or contributed to by the Division, and (iii) cover any
employee or former employee of the Division.

SECTION 2.27  Labour Agreements and Actions .

(a)  Neither the Division nor the Corporation is a party to or is bound by any:

(i)

oral or written agreement or commitment for the employment or retainer of any
individual, including, for greater certainty, any agreement or commitment with
directors, officers, employees, independent contractors or agents;

(ii)

oral or written agreement or commitment providing for severance, termination or
similar payments, including on a change of control; or

(iii)

agreement with or commitment to any trade union, council of trade unions,
employee bargaining agent or affiliated bargaining agent (collectively called
“labour representatives”) and neither the Division nor the Corporation has
conducted negotiations with respect to any future agreements or commitments; no
labour representatives hold bargaining rights with respect to any employees of
the Division; no labour representatives have applied to have the Division
declared a related employer under the Labour Relations Act (Ontario); and there
are no current or threatened attempts to organize or establish any trade union
or employee association with respect to the Division, the Corporation or the
Business.

--------------------------------------------------------------------------------



- 14 -

(b)  There is no work stoppage or other concerted action, grievance or dispute
existing or threatened against any of the Division, the Corporation or the
Business.

(c)  To the knowledge of the Corporation, no officer or key employee, or group
of key employees, intends to terminate their employment with the Division or not
accept employment with the Corporation on substantially the same terms and
conditions as his or her current employment arrangements.  Neither the Division
nor the Corporation has a present intention to terminate the employment of any
of the foregoing.

SECTION 2.28  Insurance .  All physical assets of the Division are covered by
fire and other insurance with responsible insurers against those risks and in
those amounts as are reasonable for prudent owners of comparable assets.
 Schedule 2.28 sets out particulars of all the insurance policies held by the
Division, including the name of the insurer, the risks insured against, the
amount of coverage and the amount of any deductible applicable to that coverage,
and each such policy shall be transferred to and assumed by the Corporation
effective the Closing Date (or otherwise maintained for the benefit of the
Corporation).  No other insurance is necessary to the conduct of the Business or
would be considered to be desirable by a prudent person operating a business
similar to the Business.  The Division is not in default with respect to any of
the provisions contained in any such policies of insurance or has failed to give
any notice or pay any premium or present any claim under any such insurance
policy

SECTION 2.29  Registration Rights .  Except as provided in the Registration
Rights Agreement, the Corporation has not granted or agreed to grant any
registration rights, including piggyback rights, to any person or entity.

SECTION 2.30  Non Arm’s Length Transactions .

(a)  Except as set out in Schedule 2.30 or the Financial Statements and except
for contracts of employment, neither the Division nor the Corporation has made
any payment or loan to, or borrowed any monies from or is otherwise indebted to,
or is a party to any other agreement with, any officer, director, employee,
shareholder or any other person on any basis other than arm’s length (within the
meaning of the Income Tax Act (Canada)) or any affiliate of any of the
foregoing.

(b)  No officer, director, employee, shareholder or any other person with whom
either the Division or the Corporation is not dealing at arm’s length (within
the meaning of the Income Tax Act (Canada)) or any affiliate of any of the
foregoing has, to the knowledge of the Corporation, any direct or indirect
ownership interest in any firm or corporation with which the Division has a
business relationship, or any firm or corporation which competes with the
Business, except that officers, directors, employees and shareholders of the
Corporation may own up to 5% of the outstanding voting stock in any such firm or
corporation where such stock is publicly traded.

--------------------------------------------------------------------------------



- 15 -

SECTION 2.31  Disclosure .  The Corporation has provided each Purchaser with all
the information that such Purchaser has requested to assist the Purchaser in
deciding whether to purchase the Purchased Shares.  No representation or
warranty of the Corporation contained in this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in this Agreement not misleading in light of the
circumstances under which they were made.  There is no fact regarding the
Division or the Corporation of which the Corporation is aware and which the
Corporation has not disclosed or caused to be disclosed which could result in a
material adverse change in the Business.  

SECTION 2.32  Reliance .  The representations and warranties in this Article II
are made with the knowledge and expectation that the Purchasers are placing
reliance thereon.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
SUNOPTA

SunOpta hereby represents and warrants to the Purchasers that the statements
contained in this Article III are true, correct and complete.

 

SECTION 3.01  Incorporation and Status .  SunOpta is duly incorporated and
organized, and is validly existing and up to date in the filing of all corporate
and similar returns under the laws of its jurisdiction of incorporation.

SECTION 3.02  Corporate Power . SunOpta has the corporate power and capacity to
(i) own or lease its assets and to carry on its business as its business is
currently conducted; (ii) enter into, perform its obligations under and
consummate the transactions contemplated by this Agreement and the Warrant
Certificates; and (iii) to issue and deliver the Purchased Warrants and the
Warrant Shares upon exercise of the Purchased Warrants in accordance with the
terms and conditions of the Warrant Certificates (as defined below).

SECTION 3.03  Capitalization .  The authorized share capital of SunOpta consists
of an unlimited number of common shares and an unlimited number of special
shares issuable in series, of which 62,995,134 common shares and no special
shares are issued and outstanding as of the date hereof.

SECTION 3.04  Purchased Warrants .  The terms and conditions of the Purchased
Warrants will be as set out in the form of certificate representing Warrants
attached as Exhibit F (the “Warrant Certificates”).  

SECTION 3.05  Qualification; Good Standing .  As of the Closing Date, SunOpta
shall be duly registered, licensed or qualified as an extra-provincial or
foreign corporation in each jurisdiction in which such registration is required
in order to conduct of its business as currently, conducted, except where the
failure to do so would not have a material adverse effect on SunOpta or its
business.

--------------------------------------------------------------------------------



- 16 -

SECTION 3.06  Corporate Authorization; Enforceability .

(a)  Each of this Agreement and the Warrant Certificates to be delivered by
SunOpta at the Closing have been duly authorized by SunOpta.  This Agreement has
been duly executed and delivered by SunOpta and is a valid and binding
obligation of SunOpta, enforceable in accordance with its terms, subject to the
usual exceptions as to bankruptcy and the availability of equitable remedies.
 At the Closing, the Warrant Certificates to be delivered by SunOpta at the
Closing will be duly executed and delivered by SunOpta, and will be valid and
binding obligations of SunOpta, enforceable in accordance with their terms,
subject to the usual exceptions as to bankruptcy and the availability of
equitable remedies.  

(b)  The issuance, sale and delivery of the Purchased Warrants and the issuance
and delivery of the Warrant Shares upon exercise of the Purchased Warrants in
accordance with the terms of the Warrant Certificates have been duly authorized
by all requisite corporate action of SunOpta and will not violate any provision
of law, any order of any court or other agency of government, the articles or
the bylaws of SunOpta, or any provision of any indenture, agreement or other
instrument to which SunOpta or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of any lien, charge, restriction, claim
or encumbrance of any nature whatsoever upon any of the properties or assets of
SunOpta.

(c)  When issued in accordance with this Agreement, the Purchased Warrants will
be validly issued with no personal liability attaching to the ownership thereof
and will be free and clear of all liens, charges, restrictions, claims and
encumbrances imposed other than restrictions on transfer applicable federal,
provincial and state securities laws.  The Warrant Shares have been duly
reserved for issuance upon exercise of the Purchased Warrants and, when so
issued, will be duly authorized, validly issued, fully paid and non-assessable
shares with no personal liability attaching to the ownership thereof and will be
free and clear of all liens, charges, restrictions, claims and encumbrances
imposed other than restrictions on transfer under applicable federal, provincial
and state securities laws.  None of the issuance, sale or delivery of the
Purchased Warrants or the issuance or delivery of the Warrant Shares is subject
to any preemptive right of the shareholders of SunOpta or to any right of first
refusal or other right in favor of any person.

SECTION 3.07  No Conflict .  Neither the entering into of any of this Agreement
by SunOpta nor the performance by SunOpta of any of its obligations under this
Agreement or the Warrant Certificates will contravene, breach or result in any
default under the articles, bylaws, constituting documents or other
organizational documents of SunOpta or contravene, breach, result in any default
or give rise to any right of termination, cancellation, acceleration or payment
under any mortgage, lease, agreement, other legally binding instrument, or
Governmental Authorization to which SunOpta is by which SunOpta is bound.

SECTION 3.08 Approvals and Consents .  Except for (i) the approval of the
Toronto Stock Exchange of the issuance of the Purchased Warrants and the Warrant
Shares, which approval shall be obtained prior to the Closing Date; (ii) any
filings required pursuant to applicable securities laws, which filings will be
effected within the required statutory period; and (iii) any other filings
required under applicable laws, which filings will be timely filed within the
applicable periods therefor, no Governmental Authorization or authorization,
consent, approval of, order, registration, qualification, designation,
declaration or filing with or notice to any other person or federal, state or
local governmental authority is required in connection with the execution,
delivery or performance of this Agreement by SunOpta or the offering, sale and
purchase of the Purchased Warrants under this Agreement.

--------------------------------------------------------------------------------



- 17 -

SECTION 3.09  Offering .  Subject in relevant part to the truth and accuracy of
each Purchaser’s representations set forth in Article IV, the offer, sale and
issuance of the Purchased Warrants as contemplated by this Agreement to such
Purchaser and the issuance and delivery of the Warrant Shares issuable upon
conversion of the Purchased Warrants, are exempt from prospectus and
registration requirements under applicable securities laws.  Neither SunOpta nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemptions.

SECTION 3.10  Reliance .  The representations and warranties in this Article III
are made with the knowledge and expectation that the Purchasers are placing
reliance thereon.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

SECTION 4.01  Representations.  Each Purchaser severally represents and warrants
to each of the Corporation and SunOpta that:  

(a)

it was not organized for the specific purpose of acquiring the Purchased Units;

(b)

it has sufficient knowledge and experience in investing in companies similar to
the Corporation in terms of the Corporation’s stage of development so as to be
able to evaluate the risks and merits of its investment in the Corporation and
it is able financially to bear the risks associated with the purchase of the
Purchased Units; and such Purchaser’s financial condition is such that it is
able to bear the risk of holding the Purchased Units for an indefinite period of
time and can bear the loss of its entire investment in the Corporation;

(c)

it has had an opportunity to discuss the Corporation’s business, management and
financial affairs with the Corporation’s management and management has made
available to each Purchaser any and all written information which it has
requested and has answered to such Purchaser’s satisfaction all inquiries made
by such Purchaser and with respect to individual or other tax and other economic
considerations involved in this investment, and the Purchaser acknowledges that
any documents pertaining to this investment of which it has been made aware have
been made available for inspection by the Purchaser and the Purchaser’s
attorney, account or other advisor(s);

--------------------------------------------------------------------------------



- 18 -

(d)

the Purchased Units being purchased by it are being acquired for its own account
for the purpose of investment and not with a view to or for sale in connection
with any distribution thereof;

(e)

the purchase of the Purchased Units has not been made through or as a result of,
and the issue and sale of the Purchased Units is not being accompanied by, an
advertisement in printed media of general and regular paid circulation, on
radio, television or telecommunications, including electronic display, and no
prospectus, registration statement or offering memorandum within the meaning of
applicable laws has been delivered to any Purchaser in connection with the
purchase and sale of the Purchased Units;

(f)

it understands that (i) the Purchased Units, the Conversion Shares and the
Warrant Shares have not been registered under the United States Securities Act
of 1933 (the “U.S. Securities Act”) by reason of their issuance in a transaction
exempt from the registration requirements of the U.S. Securities Act pursuant to
Section 4(2) thereof or Rule 505 or 506 promulgated under the U.S. Securities
Act, (ii) the Purchased Units, the Conversion Shares and the Warrant Shares
constitute “restricted securities” under the U.S. Securities Act, (iii) the
Purchased Units, the Conversion Shares issuable upon conversion of the Purchased
Shares and the Warrant Shares issuable upon exercise of the Purchased Warrants
must be held indefinitely unless a subsequent disposition thereof is registered
or otherwise in compliance under the U.S. Securities Act and/or applicable
Canadian securities laws or is exempt from such registration, and (iv) the
Corporation or SunOpta, or the transfer agent of either of them, will make a
notation on its transfer books to such effect;

(g)

it understands that in addition to any legend setting forth transfer
restrictions under Canadian securities laws, each certificate evidencing
Purchased Units shall bear a legend substantially similar to the following:

(1)

If the Purchaser is a U.S. Person (as defined in subsection 4.02(b)(ii)):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 PROMULGATED UNDER THE ACT.  ANY SUCH TRANSFER
MAY ALSO BE SUBJECT TO APPLICABLE STATE SECURITIES LAWS.”

 

--------------------------------------------------------------------------------



- 19 -

(2)

If the Purchaser is not a U.S. Person:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, EXCEPT IN COMPLIANCE WITH REGULATION
S UNDER THE ACT, IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO
RULE 144 PROMULGATED UNDER THE ACT OR IN ACCORDANCE WITH APPLICABLE CANADIAN
SECURITIES LAWS.  ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO APPLICABLE STATE
SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

 

and

 

in the case of the Purchased Shares: “UNLESS PERMITTED UNDER SECURITIES
LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE
DATE THAT IS 4 MONTHS AND A DAY AFTER THE LATER OF (I) [THE CLOSING DATE], AND
(II) THE DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR
TERRITORY.”

 

and

 

in the case of the Purchased Warrants and Warrant Shares (if the Purchased
Warrants are expired prior to the date that is four months and a day after the
Closing Date): “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF
THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS 4 MONTHS AND
A DAY AFTER THE CLOSING DATE].”




(h)

If the Purchaser is a resident of a country other than Canada or the United
States (an “International Jurisdiction”) then in addition to the other
representations and warranties contained herein, the Purchaser represents and
warrants that:

(i)

the Purchaser is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the International Jurisdiction which would apply
to this Agreement, if any;

(ii)

the Purchaser is purchasing the Purchased Units pursuant to exemptions from any
prospectus, registration or similar requirements under the applicable securities
laws of that International Jurisdiction or, if such is not applicable, the
Purchaser is permitted to purchase the Purchased Units under the applicable
securities laws of the International Jurisdiction without the need to rely on an
exemption;

(iii)

the applicable securities laws do not require the Corporation or SunOpta to file
a prospectus, registration statement or similar document or to register the
Purchased Shares or Purchased Warrants, respectively, or to make any filings or
seek any approvals of any kind whatsoever from any regulatory authority of any
kind whatsoever in the International Jurisdiction; and

--------------------------------------------------------------------------------



- 20 -

(iv)

the issue, sale and delivery of the Purchased Units complies with all applicable
laws of the Purchaser’s jurisdiction of residence or domicile and all other
applicable laws and will not cause the Corporation to become subject to or
comply with any disclosure, prospectus or reporting requirements under any such
applicable laws; and

(i)

all corporate, personal or other action on the part of each Purchaser necessary
for the authorization, execution and delivery of this Agreement and the other
Transaction Agreements and for the performance of all obligations of the
Purchasers hereunder and thereunder has been taken.  This Agreement has been,
and the other Transaction Agreements will be, duly executed and delivered by the
Purchasers and will constitute valid and legally binding obligations of the
Purchasers, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization and moratorium laws and other
laws of general application affecting enforcement of creditors’ rights
generally.

SECTION 4.02  Further Representations.

(a)

Each Purchaser represents that such Purchaser is an “accredited investor” within
the definition set forth in Rule 501(a) under the U. S. Securities Act and, as
applicable, an “accredited investor” within the meaning of National Instrument
45-106 of the Canadian Securities Administrators.

(b)

Each Purchaser that is not a U.S. Person represents that:

 

(i)

Such Purchaser is not acquiring the Purchased Units being issued hereunder for
the account or benefit of a U.S. Person; and no offer relating to the Purchased
Units was made to such Purchaser in the United States and, at the time of
execution by such Purchaser or on behalf of such Purchaser of this Agreement and
any Closing, such Purchaser will be outside the United States.  For purposes of
this Section 4.02, “United States” means the United States of America, its
territories and possessions, any state of the United States and the District of
Columbia; and “U.S. Person” means: (i) any natural person resident in the United
States; (ii) any partnership or corporation organized or incorporated under the
laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States; and (viii) any partnership
or corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. Person principally for the purpose of
investing in securities not registered under the U.S. Securities Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the U.S. Securities Act) who are not natural persons, estates
or trusts; provided, however, the following are not “U.S. Persons”: (i) any
discretionary account or similar account (other than an estate or trust) held
for the benefit or account of a non-U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States; (ii) any estate of which any provisional fiduciary acting
as executor or administrator in a U.S. Person if: (A) an executor or
administrator of the estate who is not a U.S. Person has sole or shared
investment discretion with respect to the assets of the estate; and (B) the
estate is governed by foreign law; (iii) any trust of which any professional
fiduciary acting as trustee is a U.S. Person, if a trustee who is not a U.S.
Person has sole and shared investment discretion with respect to the trust
assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. Person; (iv) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country; (v) any agency
or branch of a U.S. Person located outside the United States if: (A) the agency
or branch operates for valid business reasons; and (B) the agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and; (vi) the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans.

 

--------------------------------------------------------------------------------



- 21 -

(ii)

Such Purchaser agrees that it, she or he will resell the Purchased Units being
issued hereunder only in accordance with Regulation S under the U.S. Securities
Act, pursuant to an effective registration statement under the U.S. Securities
Act or pursuant to an available exemption from the registration requirements of
the U.S. Securities Act or otherwise in accordance with applicable Canadian
securities laws; and further agrees not to engage in hedging transactions with
regard to the Purchased Units being issued hereunder unless in compliance with
the U.S. Securities Act or applicable Canadian securities laws.

 

ARTICLE V

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS

The obligation of each Purchaser to purchase and pay for the Purchased Units
being purchased by it on the Closing Date, is, at its option, subject to the
satisfaction, on or before the Closing Date, of the following conditions set
forth in this Article V below:

 

SECTION 5.01  Opinion of Counsel.  The Purchasers shall have received from
Wildeboer Dellelce LLP, Canadian counsel for the Corporation and SunOpta, an
opinion dated the Closing Date, in the form attached hereto as Exhibit D.  

SECTION 5.02  Representations and Warranties to be True and Correct.  Except to
the extent that a particular representation or warranty speaks as of a certain
date, the representations and warranties contained in Article II (in respect of
the Corporation) and Article III (in respect of SunOpta) shall be true, complete
and correct on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date, and the
President of the Corporation and the President of SunOpta, respectively, shall
have certified to such effect to the Purchasers in writing.

--------------------------------------------------------------------------------



- 22 -

SECTION 5.03  Performance.  Each of the Corporation and SunOpta shall have
performed and complied with all agreements contained herein required to be
performed or complied with by it prior to or at the Closing Date, and the
President of the Corporation and the President of SunOpta, respectively, shall
have certified to the Purchasers in writing to such effect and to the further
effect that all of the conditions set forth in this Article V have been
satisfied.

SECTION 5.04  All Proceedings to be Satisfactory.  All corporate and other
proceedings to be taken by the Corporation and SunOpta in connection with the
transactions contemplated hereby and by the Asset Purchase Agreement, as
applicable, and all documents incidental hereto and thereto shall be reasonably
satisfactory in form and substance to the Lead Purchaser, and the Lead Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as it reasonably may request.

SECTION 5.05  Purchase by Other Purchasers.  Each Purchaser shall have purchased
and paid for the Purchased Units being purchased by it on the Closing Date in
accordance with the terms of this Agreement.

SECTION 5.06  Supporting Documents.  The Purchasers and their counsel shall have
received copies of the following documents:

(a)

a certificate of compliance issued by Industry Canada official dated as of a
recent date as to the due incorporation and good standing of the Corporation;

(b)

a certificate of the Secretary or an Assistant Secretary of the Corporation
dated the Closing Date and certifying:  (i) that attached thereto is a true and
complete copy of the Amended Articles and the bylaws of the Corporation as in
effect on the date of such certification; (ii) that attached thereto is a true
and complete copy of all resolutions adopted by the Board of Directors and the
shareholders of the Corporation authorizing the execution, delivery and
performance of the Transaction Agreements, the issuance, sale and delivery of
the Purchased Shares and the reservation, issuance and delivery of the
Conversion Shares, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated by the Transaction Agreements; (iii) that the Amended Articles (as
attached thereto) are in full force and effect, unamended, to the date thereof,
and that no proceedings have been taken or are pending to amend, supplement,
surrender or cancel the Amended Articles as at the date thereof; and (iv) to the
incumbency and specimen signature of each officer of the Corporation executing
any of the Transaction Agreements, the share certificates representing the
Purchased Shares and any certificate or instrument furnished pursuant hereto,
and a certification by another officer of the Corporation as to the incumbency
and signature of the officer signing the certificate referred to in this
clause (b);

(c)

a certificate of compliance issued by Industry Canada official dated as of a
recent date as to the due incorporation and good standing of each of SunOpta;

(d)

a certificate of the Secretary or an Assistant Secretary of SunOpta dated the
Closing Date and certifying:  (i) that attached thereto is a true and complete
copy of the articles and the bylaws of SunOpta as in effect on the date of such
certification; (ii) that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors of SunOpta authorizing the
execution, delivery and performance of this Agreement, the issuance, sale and
delivery of the Purchased Warrants and the reservation, issuance and delivery of
the Warrant Shares, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated by this Agreement; and (iii) to the incumbency and specimen
signature of each officer of the Corporation executing this Agreement, the share
certificates representing the Purchased Warrants and any certificate or
instrument furnished pursuant hereto, and a certification by another officer of
the Corporation as to the incumbency and signature of the officer signing the
certificate referred to in this clause (c); and

--------------------------------------------------------------------------------



- 23 -

(e)

such additional supporting documents and other information with respect to the
operations and affairs of the Corporation as the Lead Purchaser may reasonably
request.

SECTION 5.07  Transaction Agreements.  The Asset Purchase Agreement
substantially in the form of Exhibit A attached hereto shall have been executed
and delivered by SunOpta and the Corporation and the Asset Acquisition
contemplated thereby shall have been completed substantially in accordance with
the Asset Purchase Agreement.  The Unanimous Shareholders Agreement
substantially in the form of Exhibit B attached hereto shall have been executed
and delivered by the Corporation and each of the Purchasers such that the
Unanimous Shareholders Agreement is effective in accordance with its terms.  The
Registration Rights Agreement substantially in the form of Exhibit C attached
hereto shall have been executed and delivered by the Corporation and each of the
Purchasers such that the Registration Rights Agreement is effective in
accordance with its terms.

SECTION 5.08  Director Indemnification.  The Corporation shall have provided
evidence of directors and officers insurance in an aggregate amount reasonably
acceptable to the Lead Purchaser and each member of the Board of Directors shall
have been provided a Director Indemnification Agreement substantially in the
form of Exhibit E.

ARTICLE VI

CONDITIONS OF THE CORPORATION’S AND SUNOPTA’S OBLIGATIONS AT CLOSING

The obligations of the Corporation and SunOpta under Article I of this Agreement
are subject to the fulfillment on or before the Closing of each of the following
conditions unless waived by the Corporation:

 

SECTION 6.01  Representations and Warranties.  The representations and
warranties of the Purchasers contained in Article IV shall be true and correct
on and as of the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

 

SECTION 6.02  Payment of Purchase Price.  The Purchasers shall have delivered
payment of the aggregate purchase price for the Purchased Units to be purchased
by them at the Closing as set forth in Article I.

--------------------------------------------------------------------------------



- 24 -

SECTION 6.03  Transaction Agreements.  The Asset Purchase Agreement
substantially in the form of Exhibit A attached hereto shall have been executed
by the Corporation and SunOpta and delivered to the other party thereto and the
Asset Acquisition contemplated thereby shall have been completed substantially
in accordance with the Asset Purchase Agreement.  The Unanimous Shareholders
Agreement substantially in the form of Exhibit B attached hereto shall have been
executed and delivered by each of the Purchasers such that the Unanimous
Shareholders Agreement is effective in accordance with its terms.  The
Registration Rights Agreement substantially in the form of Exhibit C attached
hereto shall have been executed and delivered by each of the Purchasers such
that the Registration Rights Agreement is effective in accordance with its
terms.

SECTION 6.04  Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incidental thereto shall be reasonably satisfactory in form and substance to the
Corporation, SunOpta and the their counsel, and they shall have received all
such counterpart original and certified or other copies of such documents as
they may reasonably request.

ARTICLE VII

COVENANTS OF THE CORPORATION

The Corporation covenants and agrees with each of the Purchasers that:

 

SECTION 7.01  Restrictive Agreements Prohibited.  Neither the Division nor the
Corporation shall become a party to any agreement which by its terms restricts
the Corporation’s performance of any of the Transaction Agreements or the
requirements of the Amended Articles.  

SECTION 7.02  Use of Proceeds.  The Corporation shall use the proceeds from the
sale of the Purchased Shares to fund investments in cellulosic ethanol plants,
for working capital, to fund research and development, for associated
transaction costs and for repayment of inter-company debt payable to SunOpta.  

SECTION 7.03  Keeping of Records and Books of Account.  The Corporation shall
keep adequate records and books of account, in which complete entries will be
made in accordance with generally accepted accounting principles consistently
applied, reflecting all financial transactions of the Corporation, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in con­nection
with its business shall be made.

--------------------------------------------------------------------------------



- 25 -

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01  Expenses.  Each party hereto will pay its own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated.  

SECTION 8.02  Survival of Agreements.  All covenants, agreements,
representations and warranties made in this Agreement or any certificate or
instrument delivered to the Purchasers pursuant to or in connection with this
Agreement, shall survive the execution and delivery of this Agreement, the
issuance, sale and delivery of the Purchased Units and the issuance and delivery
of the Conversion Shares and Warrant Shares for a period of eighteen (18) months
following the Closing Date, and all statements contained in any certificate or
other instrument delivered by the Corporation or SunOpta hereunder or
thereunder, or in connection herewith or therewith, shall be deemed to
constitute representations and warranties made by the Corporation or SunOpta, as
applicable.  

SECTION 8.03  Brokerage.  Each party hereto will indemnify and hold harmless the
others against and in respect of any claim for brokerage or other commissions
relative to this Agreement or to the transactions contemplated hereby, based in
any way on agreements, arrangements or understandings made or claimed to have
been made by such party with any third party.  

SECTION 8.04  Parties in Interest.  All representations, covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Without limiting the
generality of the foregoing, all representations, covenants and agreements
benefiting the Purchasers shall inure to the benefit of any and all subsequent
holders from time to time of Purchased Units or Conversion Shares.  

SECTION 8.05  Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by telecopier,
addressed as follows:

(a)

if to the Corporation, at 2838 Bovaird Drive West, Brampton, Ontario, Canada L7A
0H2, Attention: President and Chief Executive Officer, Telecopier: (905)
455-2529, with a copy to Wildeboer Dellelce LLP, Suite 800, Wildeboer Dellelce
Place, 365 Bay Street, Toronto, Ontario M5H 2V1, Attention: Troy Pocaluyko;
Telecopier: (416) 361-1790;

(b)

if to SunOpta, at 2838 Bovaird Drive West, Brampton, Ontario, Canada L7A 0H2,
Attention: Chief Financial Officer, with a copy to Wildeboer Dellelce LLP, Suite
800, Wildeboer Dellelce Place, 365 Bay Street, Toronto, Ontario M5H 2V1,
Attention: Troy Pocaluyko; Telecopier: (416) 361-1790; and

(c)

if to any Purchaser, at the address of such Purchaser set forth in Schedule I;

--------------------------------------------------------------------------------



- 26 -

or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.  

 

SECTION 8.06  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario, without giving effect to
the principles of conflicts of law.

SECTION 8.07  Entire Agreement.  This Agreement, including the Schedules and
Exhibits hereto, constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof.  All Schedules and Exhibits hereto are
hereby incorporated herein by reference.  

SECTION 8.08  Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  

SECTION 8.09  Amendments.  This Agreement may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Corporation
and Purchasers holding or proposing to acquire at least sixty-six and two-thirds
percent (66-2/3%) of the Purchased Shares.  Any amendment, termination or waiver
effected in accordance with this Section 8.09 shall be binding upon each holder
of any Purchased Shares that is a party hereto even if they do not execute such
consent, each future holder of all such  and the Corporation; provided, that
such amendment, termination or waiver applies to all Purchasers in the same
fashion.  Promptly after any amendment, termination or waiver effected in
accordance with this Section 8.09, the Corporation shall give notice of such
amendment, termination or waiver to each Purchaser that did not consent in
writing thereto.  No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision

SECTION 8.10  Severability.  If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.

SECTION 8.11  Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.

--------------------------------------------------------------------------------



- 27 -

SECTION 8.12  Advisors. Each of the parties to this Agreement acknowledge and
agree that Wildeboer Dellelce LLP has acted as counsel only to the Corporation
and SunOpta and that Canaccord Capital Corporation and National Bank Financial
Inc. have acted as advisor only to the Corporation and that Wildeboer Dellelce
LLP, Canaccord Capital Corporation and National Bank Financial Inc. are not
protecting the rights and interests of any other party to this Agreement.  The
Purchasers acknowledge and agree that each of the Corporation and SunOpta has
given them the opportunity to seek, and have recommended that such parties
obtain, independent legal advice with respect to the subject matter of this
Agreement and the Transaction Agreements and, further, each of the other parties
hereby represents and warrants to the Corporation and SunOpta that such party
has sought independent legal advice or waives such advice.

[Remainder of Page Intentionally Left Blank]











--------------------------------------------------------------------------------



- 28 -

IN WITNESS WHEREOF, the Corporation, SunOpta and each of the Purchasers have
executed this Agreement as of the day and year first above written.  




SUNOPTA BIOPROCESS INC.     By:  __________________________________ Name: Title:
    SUNOPTA INC.     By:  __________________________________ Name: Title:  
BLACKROCK INVESTMENT MANAGEMENT (UK) LIMITED     By: 
__________________________________ Name: Title:       [securities purchase
agreement signature page]

 




--------------------------------------------------------------------------------



- 29 -

TRIMARK CANADIAN RESOURCES FUND, by its manager AIM FUNDS MANAGEMENT INC.    
By:  __________________________________ Name: Title:       [securities purchase
agreement signature page]






--------------------------------------------------------------------------------



- 30 -

WILDSTOIC LLC     By:  __________________________________ Name: Title:




 

[Additional Signature Pages to be Added Once Purchasers’ List is Finalized]




 





 

--------------------------------------------------------------------------------



- 31 -

SCHEDULE I

 

Purchasers

 

Name and Address of
Purchasers

Number of

Purchased Shares


Number of

Purchased Warrants

Aggregate
Purchase Price

BlackRock Investment Management (UK) Limited

33 King William Street

London, UK

EC4R 9A5




1,150,000




497,030




US$23,000,000

Trimark Canadian Resources Fund, by its Manager, AIM Funds Management Inc.

5140 Yonge Street

Suite 900

Toronto, Ontario

M2N 6X7




35,000




15,127




US$700,000

Wildstoic LLC

3033 Central Street

Evanston, Illinois

60201




50,000




21,610




US$1,000,000

Rod Fuller

205 Corrie Crescent

Waterloo, Ontario

N2L 5W3

5,000

2,161

US$100,000

Wendy Strub

317 Bushwood Court

Waterloo, Ontario

N2T 2E5

2,500

1,081

US$50,000

Peter J. Chandler

317 Bushwood Court

Waterloo, Ontario

N2T 2E5

7,500

3,242

US$150,000

Todd L. Noffke

1629 Hinman Avenue

Evanston, IL

60201

8,000

3,458

US$160,000

GWL Growth Equity Fund

31st Floor

TD Bank Tower

Toronto, Ontario

M5K 1E9

6,419

2,774

US$128,380

--------------------------------------------------------------------------------



- 32 -

London Life Growth Equity Fund

31st Floor

TD Bank Tower

Toronto, Ontario

M5K 1E9

25,221

10,900

US$504,420

IG AGF Canadian Diversified Growth Fund

31st Floor

TD Bank Tower

Toronto, Ontario

M5K 1E9

19,348

8,362

US$386,960

IG AGF Canadian Diversified Growth Class

31st Floor

TD Bank Tower

Toronto, Ontario

M5K 1E9

1,482

640

US$29,640

AGF Canadian Growth Equity Fund

31st Floor

TD Bank Tower

Toronto, Ontario

M5K 1E9

85,030

36,750

US$1,700,600

MacKenzie Financial Corporation

150 Bloor Street West

Toronto, Ontario

M5W 3B5

50,000

21,610

US$1,000,000

Canaccord Capital Corporation

161 Bay Street

Suite 3000

Toronto, Ontario

M5J 2S1

54,500

23,555

US$1,090,000




--------------------------------------------------------------------------------